PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/863,258
Filing Date: 5 Jan 2018
Appellant(s): Wickramasuriya et al.



__________________
Cameron B. Pick, Registration No. 71,172
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 03/18/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 01/19/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 5-8, 12-15, 19 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chaudhri et al. US 2007/0101279 A1, published 05/03/2007, hereinafter “Chaudhri” in in view of Glen P. Goffin US 2007/0140532 A1, published 06/21/2007, hereinafter “Goffin” in view of Both et al. US 20070186173 A1, published 08/09/2007, hereinafter “Both”.
For the convenience of the Applicant, the Examiner has pointed out particular references contained in the prior art(s) of record in the body of this action.  Although the specified citations are representations of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  The Applicant should consider the entire reference(s) as applicable as to the limitations of the claims.

Independent claim 1, 8 and 15:
Chaudhri discloses a method of creating context-aware display systems comprising: 
determining a current user context including an identity of a user and preferences of the user for particular widgets ([0064] – user preferences; The Examiner is interpreting using user preferences as including identity of a user since the system has to determine which preferences are specific to a user);  and 
concurrently displaying multiple widgets on the device to highlight the multiple widgets that are most relevant to the current user context ([0064] – selection and display of widgets based on population operation);
wherein the multiple widgets are a subset of a plurality of widgets, with only a subset of the plurality of widgets visible at a given time ([0064] [0097]).  
 Chaudhri does not explicitly teach the current user context including identifying a user via facial recognition, authorizing the user to access application data stored on the device in response to the facial recognition, in response to authorizing the device, presenting an ambient display based on the current user context or the widgets are displayed in a serial consumption 
Goffin discloses a similar method of customizing a user experience based on user preferences.  Goffin additionally teaches identifying a user via facial recognition ([0032]-[0034]) to access user preferences.  Goffin teaches authorizing a user to access application data stored on the device in response to the facial recognition and in response to authorizing the device, presenting an ambient display based on the current user context ([0029] [0032]-[0034]).
	It would have been obvious to one skilled in the art at the time the invention was made to have combined the facial recognition of Goffin with the system of Chaudhri as a method of identifying a user and accessing preferences associated with the identified user for an increased user experience with the user interface as well as providing security for unauthorized access.
Both discloses a method of viewing navigating and accessing information on a device.  Both widgets are displayed in a serial consumption model, wherein the serial consumption model involves a carousel display of the plurality of widgets and wherein the carousel display loops sequentially 
It would have been obvious to one skilled in the art at the time the invention was made to have combined the icon carousel of Both with the system of Chaudhri in view of Goffin to provide the user the ability to view widgets that were not presented for display for quicker viewing and selection.

Claim 5, 12 and 18: 
Chaudhri in view of Goffin and Both teaches displaying the widgets given the current user context and a device capability and enabling a user actionable task that can be supported on each of the highlighted widgets (Both, Fig. 3, [0038]). 

Claim 6, 13 and 20:
Chaudhri in view of Goffin and Both teaches wherein the user actionable task includes launching an application (Both, Fig. 3, [0038]). 

Claim 7 and 14: 
Chaudhri in view of Goffin and Both teaches wherein the device is a mobile device, a set top box, or a desktop PC ([0039]). 


(2) Response to Argument
Beginning on page 11 of the Appellant's brief (hereinafter Brief), the Appellant argues specific issues, which are accordingly addressed below.
 
Independent Claims 1, 8 and 15
On pages 12-16 of the Brief, the Appellant asserts a) None of the cited references, alone or in combination, discloses or suggests “determining a current user context including an identity of a user view facial recognition and preferences of the user for particular widgets”.

The Examiner disagrees.
Chaudhri is directed to a system for determining which icons/widget are to be displayed.  Chaudhri teaches determining a current user context including an identity of a user and preferences of the user for particular widgets. This is taught by Chaudhri’s system automatically selecting the user interface elements (icons/widgets) by determining user preferences.  These preferences can be manually specified, inferred, or predetermined (paragraphs [0018] [0048]).  Chaudhri specifically uses a population operation to determine which widgets, along with details of how to display them based on contextual information and preferences ([0064]).  Chaudhri 

b) None of the cited references, alone or in combination, discloses or suggests “in response to authorizing the device, presenting an ambient display based on the current user context including concurrently displaying multiple widgets on the device to highlight the multiple widgets that are most relevant to the current user context, wherein the multiple widgets are a subset of a plurality of widgets displayed in a serial consumption model”

The Examiner disagrees.
Even if one could not infer from Chaudhri that an identity of the user was not present in Chaudhri, Goffin explicitly teaches this limitation.  In particular Goffin teaches identifying a user and doing so by facial recognition.  The Appellant does not appear to argue that Goffin does not teach the feature of identifying a user by facial recognition, but rather that an ambient display is not altered based on the identity of the user In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
   
c) It would not have been obvious for one of ordinary skill in the art to combine the cited references to arrive at the invention recited in claim 1, because there is no rational underpinning for combining Chaudhri with Goffin in the manner the Office proposes.

The Examiner respectfully disagrees.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, knowledge generally available to one of ordinary skill in the art would understand identifying a user to obtain corresponding/associated preferences.  Additionally, one skilled in the art is well aware of providing authentication via some sort of user recognition in order to access preferences for security reasons, thereby not allowing unauthorized users to access the preferences.  
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  The use of identifying a user to access preferences is not a novel concept and well within the knowledge of one skilled in the art of graphical user interface, in particular customizing graphical user interfaces.

Claims 5-7, 12-14, 19, and 20
On page 17, Appellant asserts Chaudhri, Goffin, and Both fails to teach or suggest “enabling a user actionable task that can be supported on each of the highlighted widgets given the current user context and a device capability, wherein the user actionable task includes launching an application.
The Examiner disagrees.
Both discloses displaying widgets on a display screen.  Upon selection of the widget additional content may be displayed.  Both goes on to teach that an action or function may take place upon selection, e.g., accessing the phone or voicemail functions of the device.  It should be noted a widget in itself is an application, therefore any selection to the widget to obtain additional content, actions or functions can be reasonably considered as launching an application.  The Examiner maintains the combination of the references reasonably teaches the claimed limitation.





For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ANDREA N LONG/Primary Examiner, Art Unit 2175                                                                                                                                                                                                        


Conferees:
/WILLIAM L BASHORE/Supervisory Patent Examiner, Art Unit 2175                                                                                                                                                                                                        
/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173                                                                                                                                                                                                        
                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.